Citation Nr: 0416451	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  96-40 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent 
disabling for a tumor of the pituitary gland.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1985 to July 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for a tumor of the pituitary gland and assigned an 
initial noncompensable evaluation effective June 24, 1994, 
date of claim.  

Jurisdiction of the veteran's claim has been assumed by the 
Atlanta RO.

In December 1999 the RO granted entitlement to an initial 
compensable evaluation of 20 percent for a tumor of the 
pituitary gland effective June 24, 1994, date of the original 
grant of service connection.

In May 2000 the Board most recently remanded the claim to the 
RO for further development and adjudicative action.

In September 2003 the RO most recently affirmed the 
determination previously granted.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Prior to May 7, 1996, the competent and probative 
evidence of record does not establish that the veteran's 
tumor of the pituitary gland was manifested by moderately 
severe hypopituitarism (diabetes insipidus), polyuria with 
increase in urinary chlorides.

3.  From May 7, 1996, the competent and probative evidence of 
record does not establish that the veteran's tumor of the 
pituitary gland was manifested by: polyuria with near 
continuous thirst and one or two documented episodes of 
dehydration not requiring parenteral hydration in the past 
year; three Addisonian crises during the past year; or five 
or more Addisonian episodes during the past year. 


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 20 
percent for a tumor of the pituitary gland, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Codes 7915, 7911 
(2003); 38 C.F.R. § 4.119, Diagnostic Codes 7915, 7909 
(1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issue of entitlement to an initial 
increased evaluation for a tumor of the pituitary gland.  

In March 2003, the RO notified the veteran of the enactment 
of the VCAA.  The RO advised her to identify any evidence not 
already of record, and that it would make reasonable efforts 
to obtain any such evidence pertaining to the issue currently 
on appeal.  In doing so, the RO satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate her claim.  In particular, through the issuance 
of the June 1995 and December 1999 rating decisions, the July 
1996 statement of the case (SOC), and the December 1999 and 
September 2003 supplemental statements of the case (SSOC), 
she has been given notice of the requirements for an 
increased evaluation.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  The duty to assist has been satisfied 
because the RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by her, as well as 
authorized by her to be obtained.  

The evidence includes the service medical records that 
pertain to the issue on appeal.  The veteran identified post 
service VA and non-VA treatment, and those records have been 
obtained and associated with the claims file.  She has not 
indicated that she received other post-service medical 
treatment.  

The veteran also underwent a VA compensation examination in 
November 1994, May 1998, November 2000, December 2000, and 
June 2003, and those examination reports are of record.  The 
Board finds that another VA examination is not warranted in 
this case as the examinations address the nature and severity 
of the disability at issue.  Therefore, remand or deferral 
for the scheduling of additional VA examination is not 
required.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed in further detail below) that the claim 
must be denied.  Therefore, any change in the law brought 
about by the VCAA would have no effect on the appeal.  Thus, 
the Board concludes that there is no further duty to assist 
the veteran in the development of her claim.  38 U.S.C.A. 
§ 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 2002); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that the 
veteran is not prejudiced by its consideration in the first 
instance of her claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the veteran 
under this new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of her claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, as noted in this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified above.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

The veteran was afforded numerous opportunities to 
submit additional evidence, to include upon Board remand 
in 1997 and 2000.  It appears to the Board that the 
claimant has indeed been notified that she should 
provide or identify any and all evidence relevant to the 
claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra. Having determined that the duty to notify and the duty 
to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  
The CAVC has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).


Disability of the Endocrine System

The criteria for rating disabilities of the endocrine system 
were amended effective May 7, 1996.  Since the veteran's 
claim was filed prior to May 7, 1996, her endocrine 
disability must be evaluated under both the old and new 
criteria, as appropriate, to determine which version is more 
favorable to her.  See VAOPGCPRC 3-00.  

As to the effective date of disability compensation award, 38 
U.S.C.A. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Prior to May 7, 1996, the veteran was rated under diagnostic 
codes 7915 and 7909. 38 C.F.R. § 4.119 (1994).  Diagnostic 
code 7915 provided for new growths, benign, for any specified 
part of the endocrine system.  The ratings were to be based 
on interference with endocrine functions, using any 
applicable endocrine analogy.  

The veteran's pituitary gland tumor was then rated under 
Diagnostic code 7909 for hypopituitarism (diabetes 
insipidus), which provides for evaluations as follows: 

20 percent for moderate, with polyuria and polydipsia; 

40 percent for moderately severe, polyuria with increase in 
urinary chlorides, etc; 

60 percent for severe, excessive thirst with intake of water 
and polyuria with dehydration with increased serum osmality 
greater than 295 mOsm/kg with decreased urine osmality less 
than 38 mOsm/kg; and 

100 percent for pronounced, excessive thirst with intake of 
water and severe polyuria with episodes of syncope, systolic 
and diastolic blood pressure below normal, requiring 
parenteral replacement therapy. 38 C.F.R. § 4.119 (1994).  

Currently the veteran is rated under diagnostic codes 7915 
and 7911. See 38 C.F.R. § 4.119 (2003).  Effective May 7, 
1996, diagnostic code 7915 provides for evaluating neoplasms, 
benign, and any specified part of the endocrine system on 
residuals of endocrine function. 38 C.F.R. § 4.119 (1996).

Diagnostic Code 7909 provides evaluations for diabetes 
insipidus as follows: 

20 percent for polyuria with near-continuous thirst; 

40 percent for polyuria with near continuous thirst and one 
or two documented episodes of dehydration not requiring 
parenteral hydration in the past year; 

60 percent for polyuria with near-continuous thirst, and one 
or two documented episodes of dehydration requiring 
parenteral hydration in the past year; and 

100 percent for polyuria with near-continuous thirst, and 
more than two documented episodes of dehydration requiring 
parenteral hydration in the past year. Id.

Diagnostic code 7911 provides evaluations for Addison's 
disease (Adrenal Cortical Hypofunction) as follows: 20 
percent for one or two crises during the past year, or two to 
four episodes during the past year or weakness and 
fatigability, or corticosteroid therapy required for control; 
40 percent for three crises during the past year, or five or 
more episodes during the past year; and 60 percent for four 
or more crises during the past year. Id.

Note (1) following diagnostic code 7911 indicates that an 
Addisonian "crisis" consists of the rapid onset of 
peripheral vascular collapse (with acute hypotension and 
shock), with findings that may include: anorexia; nausea; 
vomiting; dehydration; profound weakness; pain in abdomen, 
legs, and back; fever; and apathy, and depressed mentation 
with possible progression to coma, renal shutdown, and death. 
Id.

Note (2) following diagnostic code 7911 indicates that an 
Addisonian "episode" for VA purposes, is a less acute and 
less severe event than an Addisonian crisis, which may 
consist of anorexia, nausea, vomiting, diarrhea, 
dehydrations, weakness, malaise, orthostatic hypotension, or 
hypoglycemia, but no peripheral vascular collapse. Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2003).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107.

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim. Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the VCAA.


Analysis

The RO has assigned a 20 percent evaluation for a tumor of 
the pituitary gland.  The veteran has asserted that a higher 
initial rating should be assigned due to the severity of her 
symptoms.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; reports of VA examination dated 
in November 1994, May 1998, November 2000, December 2000, and 
June 2003; a May 1997 and June 2003 magnetic resonance 
imaging (MRI) reports; private medical records from Wellstar 
Medical Specialists and Dr. AJO; a VA Operative Report dated 
in May 1994; and VA outpatient treatment records dated 
between 1992 and 2003.  
Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's tumor of the pituitary gland, more 
closely approximates the criteria for the currently assigned 
20 percent rating prior to May 7, 1996.  In this regard, upon 
VA examination in November 1994, the veteran complained of 
having headaches, high blood pressure, bloating, cramps, no 
period, and vision problems.  Physical examination showed 
hirsutism to be present.  

An MRI revealed no evidence of focal masses related to the 
pituitary gland or abnormalities related to the optic chiasm.  
A magnetic resonance angiography (MRA) of the brain showed no 
evidence for atriovenous malformation (AVM) or an aneurysm.  
It was concluded that the MRI and MRA of the brain were 
unremarkable.  Lab tests and visual field examinations were 
normal.  The examiner concluded that the veteran had a 
history of pituitary adenoma, not found upon the current 
examination.  VA outpatient treatment records dated between 
1992 and 1995 showed a history of pituitary tumor in service.  
The veteran was diagnosed with amenorrhea secondary to the 
endocrine disorder.

While an initial 20 percent rating is warranted prior to May 
7, 1996, there is no evidence to support a higher rating.  
The evidence of record does not contain objective evidence of 
moderately severe hypopituitarism (diabetes insipidus), 
polyuria with increase in urinary chlorides, etc, to warrant 
a 40 percent rating under diagnostic code 7909. See 38 C.F.R. 
§ 4.119 (1994).  

The Board has also looked to other analogous criteria in 
order to assign a higher rating, however; there is no 
evidence of: moderately severe hyperthyroidism (diagnostic 
code 7900); moderately severe hypothyroidism (diagnostic code 
7903); severe hyperparathyroidism (osteitis fibros acysica) 
(diagnostic code 7904); hyperpituitarism (acromegaly or 
gigantism) moderate, enlargement of acral parts, or 
overgrowth of long bones with x-ray evidence of enlarged 
sella turcica (diagnostic code 7908); or Addison's disease, 
three crises substantiated in the past year by clinical 
findings, or episodes of lesser symptomatology manifested by 
vomiting, diarrhea, hypotension and marked weakness occurring 
5 or more times during the past year (diagnostic code 7911).

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's tumor of the pituitary gland, more 
closely approximates the criteria for the currently assigned 
20 percent rating from May 7, 1996.  

The veteran complained of headaches, amenorrhea, hirsutism, 
and vision problems upon VA examination in May 1998.  The 
Board notes that the veteran failed to show up for her 
endocrine consultation.  The examiner noted that an MRI 
performed in May 1997 revealed a 7 mm filling defect within 
the pituitary gland compatible with a microadenoma.  Physical 
examination revealed the veteran's blood pressure to be 
120/80.  Visual acuity was normal.  

Private medical records from Wellstar Medical Specialists 
indicate the veteran was diagnosed with amenorrhea, 
hirsutism, and obesity.  A May 1999 MRI showed empty sella 
changes without suggestion of microadenoma.  The rest of the 
study was unremarkable.  The brain signal intensity and 
volume were within normal limits.  The veteran complained of 
bad migraines in August 1999.  She complained of severe 
headaches, blurred vision, and nausea in January 2000.  In 
March 2000, it was noted that the veteran had a history of 
amenorrhea.

Treatment records from Dr. AJO indicate the veteran 
complained of chest pains in February 1999.  In April 1999, 
she was diagnosed with hypertension probably secondary to the 
pituitary adenoma.  She was also diagnosed with amenorrhea 
and hirsutism, as well as headaches and visual changes.  In 
June 1999, it was simply noted that the veteran had a history 
of pituitary tumor.

In a February 2000 statement the veteran complained of 
constant headaches, eye pain, visual loss, polydipsia, 
hypertension, and polyuria.  Upon VA examination in December 
2000, the veteran complained of constant thirst and the need 
to urinate 7-10 times per day.  She also complained of no 
menses, fatigue, chest pain, overgrowth of hair, and 
headaches.  

The examiner noted the veteran was not being treated for high 
blood pressure.  Eyes were within normal limits.  The 
neurological examination was normal.  The veteran's CBC was 
within normal limits, as well as her metabolic panel and 
urinalysis.  The veteran was diagnosed with polydipsia, 
polyuria, pituitary adenoma with empty sella turcica, 
hypertension, chronic headaches, hirsutism, and alopecia 
secondary to the service-connected pituitary tumor.

Finally, upon VA examination in June 2003 an MRI showed no 
pituitary adenoma was demonstrated.  The brain was within 
normal limits.  The veteran's adrenal, thyroid, and hormones 
were all within normal limits.  Blood pressure was 150/80.  
The examiner indicated that the veteran's multiple complaints 
were not related to the pituitary gland tumor.

The Board does not find that the evidence delineated above 
gives rise to a rating in excess of 20 percent disabling from 
May 7, 1996.  While the veteran complained of continuous 
thirst, there was no objective evidence of polyuria with near 
continuous thirst and one or two documented episodes of 
dehydration not requiring parenteral hydration not only in 
the past year, but also in the previous years. 38 C.F.R. 
§ 4.119 (diagnostic code 7909).

There was also no evidence of three Addisonian crises of 
during the past year to warrant a 40 percent rating under 
diagnostic code 7911.  Specifically, while the veteran 
periodically complained of nausea and fatigue, the objective 
medical evidence of record did not establish that he suffered 
from the rapid onset of peripheral vascular collapse (with 
acute hypotension and shock), with findings that included: 
anorexia; vomiting; dehydration; profound weakness; pain in 
abdomen, legs, and back; fever; and apathy, and depressed 
mentation with possible progression to coma, renal shutdown, 
and death. Id.

There was also no objective evidence of five or more 
Addisonian episodes during the past year to warrant a 40 
percent rating under diagnostic code 7911.  Moreover, while 
the veteran complained of some nausea and weakness, there was 
no evidence of anorexia, vomiting, diarrhea, dehydrations, 
orthostatic hypotension, or hypoglycemia. Id.

The Board has also looked to other analogous criteria in 
order to assign a higher rating, however; there is no 
evidence of: moderately severe hyperthyroidism (diagnostic 
code 7900); toxic adenoma of the thyroid gland (diagnostic 
code 7901); 
hypothyroidism (diagnostic code 7903); hyperparathyroidism 
(diagnostic code 7904); diabetes mellitus (diagnostic code 
7913); malignant neoplasm of the endocrine system (diagnostic 
code 7914); or C-cell hyperplasia of the thyroid (diagnostic 
code 7919).  While the veteran has previously been found to 
have empty sella turcica, there was no evidence of 
enlargement of the acral parts or overgrowth of the long 
bones, and an enlarged sella turcica, to warrant a 30 percent 
rating under diagnostic code 7908. Id.

In sum, neither during the period prior to May 7, 1996, nor 
subsequent thereto, when applying the appropriate schedular 
criteria, does the veteran's tumor of the pituitary gland 
give rise to an increased rating.  In reaching the foregoing 
determinations, the Board has considered the clinical 
manifestations of the veteran's tumor from the date of 
service connection to the present, and its effects on her 
earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Should her disability picture 
change in the future, she may be assigned a higher rating. 
See 38 C.F.R. § 4.1.  At present, however, there is no basis 
for assignment of an evaluation other than that noted above, 
nor any basis for assignment of "staged" per Fenderson, 
supra.  


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the
Board notes that while the RO provided the criteria and 
obviously considered them, it did not grant increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's tumor of 
the pituitary gland, has not required frequent inpatient 
care, nor has it by itself markedly interfered with 
employment.  The evidence of record indicates that the 
veteran reported upon VA examination in June 2003 that she 
worked with her husband who has a construction company.  The 
currently assigned 20 percent rating adequately compensates 
the veteran for the nature and extent of severity of her 
endocrine disorder both prior to and from May 7, 1996.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for a tumor of the 
pituitary gland. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an initial rating in excess of 20 percent 
disabling for a tumor of the pituitary gland is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



